Per Curiam,
The appellant was indicted for murder in the first degree, and on being brought before said judge on habeas corpus to be let to bail, the judge refused his application and remanded him to jailv From this judgment he appealed to this court. When the case was considered by us at the last term, we were, equally divided as to whether the facts showed the crime to be bailable or not. The case was consequently continued until the present term. As there is no question of law in the case, it is but matter of form, in order to comply with the statute, and finally dispose of the case in this court, that we should now state our opinions seriatim.
Downey, J.
It is my opinion that upon the facts, as presented to us, the honorable judge who sat on the case below committed no error in refusing to let the prisoner to bail.
A. S. Blake, R. M. Johnson, O. H. Main, and W. A. Woods, for appellant.
J. A. S. Mitchell and B. W. Hanna, Attorney General, for the State.